Citation Nr: 0306471	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  93-22 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE


Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.



WITNESS AT HEARING ON APPEAL


Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to October 
1987 with a period of unverified service from August 1967 to 
June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston 
Massachusetts that continued a 10 percent rating for the 
veteran's service-connected lumbosacral strain.  During the 
course of the appeal, the rating was increased to 20 percent 
in a March 2000 rating decision.  Thereafter, the veteran 
continued his appeal.

This case was previously before the Board in June 1999 at 
which time it was remanded for additional development.  It 
was again before the Board in March 2001 and was remanded for 
a travel Board hearing.


REMAND

Although the Board may initiate additional development, 
pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)(2002), it is still within the Board's discretion 
to remand cases to the agency of original jurisdiction (AOJ) 
pursuant to 38 C.F.R. § 19.9(a)(1)(2002).  After review of 
the record, the Board finds that a remand of the issue to the 
AOJ is appropriate. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

A review of the record revealed that this case was in the 
possession of the AOJ at the time the new law was enacted and 
remained in its possession until it was forwarded to the 
Board on March 9, 2001.  Thereafter, 2 weeks later, on March 
22, 2001, the Board remanded the case to the RO in order to 
schedule a travel board hearing.  Correspondence originated 
by the RO dated in October 2002 was sent to the veteran to 
inform him of the scheduled travel board hearing.  Additional 
correspondence was sent to the veteran in December 2002.  
Neither correspondence mentioned the new law.  Based on the 
fact that the RO had this file in its' possession for all but 
2 weeks since the enactment of VCAA, there was ample 
opportunity to review the file and insure compliance with the 
new law and regulations and provide the veteran with 
appropriate notification.  As this was not done, the case is 
being returned to the RO.  In light of the significant 
changes that occurred as a result of the VCAA, adjudication 
of the claim without prior notification of the law would be 
potentially prejudicial to the veteran.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 394 (1993).

In addition, the Board notes that the veteran has not been 
afforded a VA examination since November 1998.  Since the 
veteran's claim is for an increased rating, it is necessary 
to schedule a new examination to assess the current level of 
disability.

During the November 2002 travel board hearing, the Board 
notes that the veteran stated that he has continued to 
receive treatment from Dr. Ewert and Dr. Gladstone.  He also 
stated that had been treated by a deep muscle therapist.  As 
these records are relevant to the appeal, they should be 
secured on remand.


Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
lumbosacral strain since November 1998.  
Of particular interest are medical 
records from Dr. Ewert, Dr. Gladstone, 
and the deep muscle therapist.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2002) are fully complied 
with and satisfied.

3.  After responses and/or medical 
records have been obtained and associated 
with the claims file, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine the 
nature and extent of disability from 
lumbosacral strain.  Send the claims 
folder to the physician for review.  Any 
tests or studies deemed necessary to make 
this determination should be undertaken 
or ordered by the physician.  The claims 
file must be made available to the 
physician and the report should indicate 
that the records were reviewed.  The 
examiner should set forth all objective 
findings regarding lumbosacral strain.  

The physician should comment on the 
following: whether there is (1) muscle 
spasm on extreme forward bending, loss of 
unilateral lateral spine motion in a 
standing position, or (2) listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteo-arthritic changes, and 
narrowing or irregularity of joint space, 
or some of the above with abnormal 
ability in a standing position. The 
physician should also be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the veteran's 
lumbosacral strain.  The extent of any 
weakened movement, excess fatigability or 
incoordination should be specifically 
assessed.  The physician should also 
express an opinion, if feasible, as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), and 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  The examiner should also indicate 
whether the lumbosacral strain, by 
itself, would cause marked interference 
with employment, and provide a rationale 
for that opinion.

The physician should specifically review 
the results of the MRI in light of the 
other evidence and provide an opinion 
whether the noted disc bulges at L3-4 and 
L4-5 are related to his service-connected 
disability.  If a relationship is found, 
please comment the degree of attacks (1) 
moderate with recurrent attacks, (2)  
severe shown by recurrent attacks with 
only intermittent relief, or (3) severe, 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent knee jerk, or other neurological 
findings appropriate to the site of the 
diseased discs.  The physician should 
also note the number of incapacitating 
episodes and their duration in the past 
12 months.  (An incapacitating episode 
being defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician).

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




